DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
 
Status of Claims
Claims 1, 3, 7-10, 12, and 16-18 are examined herein. 

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C 102 and 35 U.S.C 103, in view of the amendments, have been fully considered but they are not persuasive. 
Applicant argues (Pg. 7-9) that Yukio does not disclose the distance between the protruding surface and the bottom surface is increased first within the former half region and then decreased within the latter half region along the first direction, as recited in amended claim 1. The examiner respectfully disagrees. As shown in the modified Fig. 3 below, the distance 

    PNG
    media_image1.png
    491
    354
    media_image1.png
    Greyscale

Modified Fig. 3 of Yukio

Additionally, Applicant states (Pg. 9) Meng is silent about the claimed limitation where disclose the distance between the protruding surface and the bottom surface is increased first within the former half region and then decreased within the latter half region along the first direction. The examiner respectfully disagrees. Meng discloses, as shown in Fig. 1, the distance is increased from the bottom surface to the protruding surface on the right of the dashed line and decreased on the left of the dashed line from the protruding surface to the bottom surface along the first direction indicated by the arrows. Accordingly, this argument is unpersuasive.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7-10, 12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukio WO 2017146205. 
Regarding claim 1, Yukio discloses A heat dissipation structure (see title "neutron capture therapy target" and Fig. 3), comprising:  	a housing (42 "lid portion" and 19) having a bottom surface (bottom of 42),  	a liquid inlet channel (25)  	a liquid outlet channel (26) and  	a protruding portion (18), wherein  		the liquid inlet channel (25) and the liquid outlet channel (26) are located at two opposite ends of the housing (25/26 are located at the right and left end of the housing 42) and above the bottom surface (25/26 above bottom of 42), and 
Regarding claim 3, Yukio discloses all the elements of claim 1. Yukio further discloses wherein the protruding surface (18c) has a symmetric line (horizontal line in direction D2 through lowest point of 18c) extending along the first direction (D2), and the protruding surface 
Regarding claim 7, Yukio discloses all the elements of parent claim 1. Yukio further discloses wherein the housing (42 and 19) has a pair of buffering grooves (two semi-circular cutouts at each end of 18c) respectively located at two opposite ends of the protruding portion (two semi-circular cutouts are located at opposite ends of 18c) and located between the liquid inlet channel and the liquid outlet channel (between 25/26). 
Regarding claim 8, Yukio discloses all the elements of parent claim 1. Yukio further discloses wherein a highest position (top of 18c) of the protruding surface (18c) is higher than a highest position (top of 18c is higher than highest position 25/26) of the liquid inlet channel (25) and the liquid outlet channel (26).
Regarding claim 9, Yukio discloses all the elements of parent claim 1. Yukio further discloses wherein a lowest position (lowest point of 18c) of the protruding surface (18c) is higher than a highest position (lowest point of 18c is higher than highest position of 25/26) of the liquid inlet channel (25) and the liquid outlet channel (26).
Regarding claim 10, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 1 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected ([0018] "one end of the beam transport path 12 is connected to the accelerator 11") with the tubular body (12) and configured to emit an ionic beam ([0019] "generating a charged particle beam L proton beam") towards a target (8) disposed between 
Regarding claim 12, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 3 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected ([0018] "one end of the beam transport path 12 is connected to the accelerator 11") with the tubular body (12) and configured to emit an ionic beam ([0019] "generating a charged particle beam L proton beam") towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12).
Regarding claim 16, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 7 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected ([0018] "one end of the beam transport path 12 is connected to the accelerator 11") with the tubular body (12) and configured to emit an ionic beam ([0019] "generating a charged particle beam L proton beam") towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12).
Regarding claim 17, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 8 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected ([0018] "one end of the beam transport path 12 is connected 
Regarding claim 18, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 9 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected ([0018] "one end of the beam transport path 12 is connected to the accelerator 11") with the tubular body (12) and configured to emit an ionic beam ([0019] "generating a charged particle beam L proton beam") towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. CN 205584606 in view of Yukio WO 2017146205. 
Regarding claim 1, Meng discloses A heat dissipation structure (see title "tube target". Fig. 1), comprising:  	a housing (3,6,7) having a bottom surface (bottom of 7),  	a liquid inlet channel (2), 
Meng does not disclose the protruding surface is a convex surface curved along the first direction.
Yukio, however, does and teaches the protruding surface (surface of 18c) is a convex surface curved along the first direction (18c is convex along D2). A person of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the protruding surface of Meng with the convex topography of Yukio for the predictable advantage of ensuring the protruding portion has sufficient strength ([0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646